In a separation action, judgment was rendered in favor of the defendant, after trial on the merits. Order denying plaintiff’s motion for temporary alimony pending appeal, and for counsel fees and other expenses of appeal, modified by striking out the word “ denied ” at the end of the decretal paragraph and in place thereof inserting the following: “ granted to the extent of directing that respondent pay the sum of $200 to plaintiff’s attorney, Charles P. G-ravina, at bis office, 26 Court street, Brooklyn, N. Y., as and for counsel fees.” As thus modified, the order is affirmed, without costs, the counsel fees above provided for to be paid within twenty days from the entry of the order hereon. No opinion. Lazansky, P. J., Carswell, Johnston and Close, JJ., concur; Adel, J., dissents and votes to affirm the order, with the following memorandum: It would have been improper for the Special Term, on the limited papers submitted to it, to determine that the appeal from the judgment offered a reasonably good chance of success. Now that the appeal has been heard (Carulla v. Carulla, Appeal No. 1, ante, p. 1013, decided herewith), it is obvious that it has no merit, and the luxury of such an appeal should be paid for by the appellant.